UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 (Mark One) Form 10-Q [√] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 or [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-51569 STANDARD DRILLING, INC. (Name of registrant as specified in its charter) Nevada 84-1598154 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1640 Terrace Way, Walnut Creek, CA (Address of principal executive offices) (Zip Code) (925) 938-0406 (Registrant's telephone number, including area code) not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [√ ] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [√] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [√]No[] Indicated the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date.33,458,880 shares of common stock are issued and outstanding as of November 10, 2010. TABLE OF CONTENTS Page No. PART I. - FINANCIAL INFORMATION Item 1. Financial Statements F-1 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 3 Item 3. Quantative and Qualitative Disclosures About Market Risk. 6 Item 4. Controls and Procedures. 6 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 7 Item 1A. Risk Factors. 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 7 Item 3. Defaults Upon Senior Securities. 7 Item 4. Removed and Reserved 7 Item 5. Other Information. 7 Item 6. Exhibits. 7 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION This report contains forward-looking statements. These forward-looking statements are subject to known and unknown risks, uncertainties and other factors which may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements.These forward-looking statements were based on various factors and were derived utilizing numerous assumptions and other factors that could cause our actual results to differ materially from those in the forward-looking statements.These factors include, but are not limited to, our ability to consummate the acquisition of an operating entity and/or assets, our ability to generate revenues and pay our operating expenses, our ability to raise capital as necessary, economic, political and market conditions and fluctuations, government and industry regulation, interest rate risk, U.S. and global competition, and other factors.Most of these factors are difficult to predict accurately and are generally beyond our control.You should consider the areas of risk described in connection with any forward-looking statements that may be made herein.Readers are cautioned not to place undue reliance on these forward-looking statements and readers should carefully review this report in its entirety, together with the risks described in "Item 1A. - Risk Factors" of our Annual Report on Form 10-K for the year ended December 31, 2009.Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events.These forward-looking statements speak only as of the date of this report, and you should not rely on these statements without also considering the risks and uncertainties associated with these statements and our business. OTHER PERTINENT INFORMATION Unless specifically set forth to the contrary, when used in this report the terms “Standard Drilling", "we"", "our", the "Company" and similar terms refer to Standard Drilling, Inc., a Nevada corporation.In addition, when used herein and unless specifically set forth to the contrary, “2010” refers to the year ended December 31, 2010 and “2009” refers to the year ended December 31, 2009. PART 1 - FINANCIAL INFORMATION Item 1.Financial Statements. STANDARD DRILLING, INC. (A Development Stage Company) Balance Sheets September 30, December 31, ASSETS (Unaudited) CURRENT ASSETS Cash $ $ Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Total Current Liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock, 10,000,000 shares authorized at par value of $0.001, none shares issued and outstanding - - Common stock, 100,000,000 shares authorized at par value of $0.001, 33,458,880 shares issued and outstanding Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' Equity (Deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these financial statements. F-1 STANDARD DRILLING, INC. (A Development Stage Company) Statements of Operations (Unaudited) From Inception on February 14, For the Three Months Ended For the Nine Months Ended 2006 Through September 30, September 30, September 30, (Restated) (Restated) REVENUES $
